Citation Nr: 1125207	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  99-15 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an increased disability rating on an extraschedular basis for left shoulder impingement syndrome.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from May 1986 to March 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 1998 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO), which denied the Veteran's claim for a disability rating higher than 10 percent for his left shoulder disability.  The Veteran filed a Notice of Disagreement in May 1999, a Statement of the Case (SOC) was issued in June 1999, and the Veteran perfected his appeal in July 1999. 

In a January 1999 rating decision, the RO granted an evaluation of 100 percent for the period from December 15, 1998, to February 1, 1999 based on surgical or other treatment necessitating convalescence for the Veteran's left shoulder disability.  

Thereafter, in a September 1999 rating decision, the RO granted an increased evaluation of 20 percent for the portion of the appeal period from November 19, 1998, to August 18, 1999, and an increased evaluation of 30 percent for the portion of the appeal period from August 19, 1999.  However, because the increase did not constitute a full grant of the benefits sought, the increased rating issue remained in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

In January 2006, the Veteran presented hearing testimony before the undersigned Veterans Law Judge at a Travel Board hearing held at the RO.  The transcript of the hearing is associated with the claims file.  In March 2006, the Board remanded the Veteran's claim for further evidentiary development.  

In January 2010, the Board granted an increased schedular evaluation of 20 percent (from 10 percent) for the Veteran's left shoulder impingement syndrome for the portion of the claim/appeal period prior to November 19, 1998, and denied increased schedular evaluations for the remainder of the period during which the Veteran's disability was rated as 20 percent disabling from November 19, 1998, to August 18, 1999, and 30 percent disabling thereafter.  

The Board also remanded the issue of entitlement to an increased disability rating on an extraschedular basis for left shoulder impingement syndrome for further development at that time.  That aspect of the case is now ready for disposition.


FINDING OF FACT

The evidentiary record does not show an exceptional or unusual disability picture not contemplated by the regular schedular standards that would warrant the assignment of an extraschedular rating.


CONCLUSION OF LAW

The criteria for an increased disability rating on an extraschedular basis for left shoulder impingement syndrome have not been met or approximated for the entire claim/appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.321(b).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Veterans Appeals (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, and, as discussed herein, the Board has identified none.

In the present case, the Veteran was informed in the April 2006 VCAA notice letter that the evidence needed to show that his service-connected disability had gotten worse in order to establish entitlement to an increased evaluation for his service-connected disability.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claims in said notice letter.  In addition, the RO explained how VA assigns the disability rating and effective date and included a thorough description of the types of evidence that the Veteran should submit in support of his increased rating claim.  

In particular regard to the extraschedular component of the increased rating claim, the Veteran was advised that, in rare cases, a disability level other than the levels found in the schedule for a specific condition could be assigned if the impairment was not adequately covered by the schedule.  The Veteran was also advised that VA considered evidence pertaining to the nature and symptoms of the disability, the severity and duration of the symptoms, and the impact of the disability and symptoms on employment in assigning the disability rating.  The Veteran was further requested to submit information about on-going treatment, Social Security determinations, and statements from employers as to job performance, lost time, and other information regarding how his disability affects his ability to work.  

In consideration of the foregoing, the Board finds that the April 2006 VCAA notice letter satisfied notice requirements with respect to the Veteran's increased rating claim on an extraschedular basis.  The Veteran was provided with this notice prior to the initial adjudication of his increased rating claim on an extraschedular basis in February 2011.  Mayfield, supra.   

The record further reflects that the Veteran has been provided with a copy of the above rating decision, the August 2010 SOC, and the February 2011 SSOC, which cumulatively included a discussion of the facts of the claim, pertinent laws and regulations, notification of the bases for the decision, and a summary of the evidence considered to reach the decision.  

Moreover, neither the Veteran nor his representative has alleged any prejudice with respect to the notice received for the increased rating claim during the course of this appeal.  In fact, the Veteran through his representative has demonstrated actual knowledge of the evidence necessary to substantiate his increased rating claim on an extraschedular basis.  See Appellant's Post-Remand Brief dated May 11, 2011, pages 2 and 3; see Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was convinced that the appellant and his representative had demonstrated actual knowledge of the information and evidence necessary to establish the claim).  The Veteran has been provided with ample opportunity to submit evidence and argument in support of his claim and to participate effectively in the processing of his claim during the course of this appeal.

In consideration of the foregoing, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  Quartuccio, supra, at 187.  

To fulfill its statutory duty to assist, the RO afforded the Veteran with medical examinations in connection with his increased rating claim in April 1998, August 1999, March 2005, and July 2007.  The examination reports, to include the July 2007 VA examination report, are deemed adequate for the purposes of this adjudication.  Also, post-service treatment records adequately identified as relevant to the claim have been obtained, to the extent possible, and are associated with the claims folder.  All negative replies are of record.  

Further, on remand, the Appeals Management Center (AMC) referred this case to the Director of the Compensation and Pension (C&P) service for consideration of an extraschedular rating in February 2010, and the September 2010 opinion from the Director of the C&P Service is of record.  After consideration of the opinion, the AMC denied the claim in a February 2011 SSOC.  The Veteran has not made the RO or the Board aware of any other evidence relevant to his appeal that needs to be obtained.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims adjudicated herein.  The Board further finds that there has been compliance with its prior remand because the AMC has adjudicated in the first instance whether the Veteran is entitled to consideration of extraschedular referral for his left shoulder disability.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  In view of the foregoing, the Board will proceed with appellate review.  

II.  Pertinent Law, Facts, and Analysis

This case was previously remanded in January 2010 because the RO had not addressed whether extraschedular referral under 38 C.F.R. § 3.321(b) was appropriate for the Veteran's left shoulder impingement syndrome, as had been directed in the prior March 2006 Board Remand.  Id.

The Court of Appeals for Veterans Claims (Court) has held that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record.  Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  

In the present case, the Veteran has, at various times during the course of this appeal, asserted that he is unable to work due to the severity of his left shoulder disability.  

For example, at the January 2006 Board hearing, the Veteran reported that he worked in the security field and had employment difficulties because, due to the severity of his left shoulder disability, he was unable to apprehend persons breaking into the facility he was patrolling and, once, he fell on his shoulder while wrestling with a guy.  He also explained that he was going to school for electronics and was in the process of finding out more information on his shoulder to determine whether he would be able to do the work.  See January 2006 Board hearing transcript, pages 15 and 16.  

The Veteran also wrote, in the VA Form 21-526, that his left shoulder disability prevented him from working.  See April 2005 VA Form 21-526, p. 11.  

The Court has set forth a three-step analysis for determining whether referral for extraschedular consideration is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Barringer, 22 Vet. App. at 244-46.  

The threshold factor for extraschedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun, 22 Vet. App. at 115.  Therefore, initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability and the established criteria found in the Rating Schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate and no referral is required.  

In the second step, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by 38 C.F.R. § 3.321(b)(1) (i.e., marked interference with employment and frequent periods of hospitalization).  Id. at 116.  

When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then, third, the case must be referred for a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

As noted above, this case was referred to the Director of the Compensation and Pension Service in February 2010.  In a September 2010 opinion, the Director of the C&P Service concluded that, except for the temporary total rating under 38 C.F.R. § 4.30 for the period from December 15, 1998, through January 31, 1999, review of the evidence did not establish entitlement to an extraschedular rating in excess of 20 percent for the period from March 5, 1998, to August 18, 1999, or in excess of 30 percent for the period from August 19, 1999, forward.     

The Board has considered the symptoms pertaining to the left shoulder as described by the Veteran and shown by the medical evidence.  However, we find that the symptoms and the severity of the disability are contemplated by the schedular criteria under which the Veteran is now evaluated.  The evidentiary record does not show an exceptional or unusual disability picture not contemplated by the regular schedular standards that would warrant the assignment of an extraschedular rating. 

Although the Veteran has alleged, in general terms, that his left shoulder disability has caused interference with employment, he has provided no evidence, aside from his own lay statements, in support of the contention and, as stated above, the schedular criteria already adequately contemplate the symptoms and severity of his disability, to include any impairment in earning capacity resulting therefrom.  He has further already been compensated for the one period of convalescence required following treatment of his left shoulder disability, by way of the award of a temporary total (100 percent) rating from December 15, 1998, to January 31, 1999.  Consequently, the assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to an increased disability rating on an extraschedular basis for left shoulder impingement syndrome is denied.  



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


